Citation Nr: 1646212	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  10-37 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969 and from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which, in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable rating effective June 28, 2007.  The Veteran subsequently perfected his appeal.

In a March 2014 decision, the Board denied the Veteran's claim for an initial compensable rating for bilateral hearing loss on a schedular basis and also denied referral to the Director of the Compensation Service (Director) for consideration of an extraschedular rating.  Subsequently, the Veteran appealed the March 2014 Board decision, in part, to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the parties filed a Joint Motion for Partial Remand (JMR).  The JMR stated that the Veteran had abandoned his claim for entitlement to a compensable rating for bilateral hearing loss on a schedular basis.  However, the JMR requested that the Court vacate the March 2014 Board decision inasmuch as it denied referral for consideration of an extraschedular rating.  Pursuant to the JMR, the Court vacated, in part, the March 2014 Board decision and remanded, in part, the matter to the Board for compliance with the terms of the JMR. 

In October 2015, the Board remanded the case for further development.  

In a June 2016 decision, the Board denied the Veteran's claim for an initial compensable rating for bilateral hearing loss on an extraschedular basis.  Subsequently, the Veteran appealed the June 2016 Board decision to the Court.  In August 2016, the parties filed a JMR, and, pursuant to the JMR, the Court vacated 
the June 2016 Board decision and remanded the matter to the Board for compliance with the terms of the JMR.  The case is once again before the Board.  

The Board notes that an October 2016 VA knee examination report was added to the claims file following the last adjudication of the case by the RO.  However, as such evidence is not pertinent to the issue on appeal, the Board will proceed with its adjudication of the Veteran's case.  38 C.F.R. § 20.1304(c) (2015). 


FINDING OF FACT

The Veteran's bilateral hearing loss does not present an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss on an extraschedular basis have not been met.  38 C.F.R. § 3.321(b)(1) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for bilateral hearing loss.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, VA's duty to notify has been satisfied.

The record also reflects that VA has made reasonable efforts to obtain all relevant records.  The Veteran's service treatment records and service personnel records are on file, as are post-service VA treatment records and records from the Social Security Administration (SSA). 

VA's duty to assist also includes affording a veteran a VA examination when warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Veteran underwent VA examinations in September 2007 and June 2011.  The examiners detailed the Veteran's assertions, conducted all appropriate testing and reported the results.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Board finds that the duty to assist has been satisfied.

The Board also notes that the actions requested in the prior remand have been undertaken to the extent possible.  The case was referred to the Director for a decision regarding entitlement to an extraschedular rating for bilateral hearing loss.  In January 2016, such a decision was rendered.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

As noted in the introduction, the Board has already denied an initial compensable rating on a schedular basis for the Veteran's service-connected bilateral hearing loss.  In the July 2015 JMR, the parties acknowledged that the Veteran had abandoned his claim for an initial compensable rating on a schedular basis.  Thus, it is the issue of entitlement to an extraschedular rating for bilateral hearing loss that is before the Board.

In the August 2016 JMR, the parties agreed that the Board failed to provide adequate reasons or bases for denying entitlement to an initial compensable rating on an extraschedular basis.  Specifically, the Board erroneously cited the Director's January 2016 decision as evidence in support of its finding.  See Wages v. McDonald, 27 Vet. App. 233, 239 (2015) (finding that the Director's decision is not evidence, and the Board errs as a matter of law by assigning it probative value).  The parties further agreed that given this finding, it was unclear whether the Board had based its conclusion on its independent review of the evidence.

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating.

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."

Third, the award of an extraschedular rating must be in the interest of justice.  Id.; see also Anderson v. Shinseki, 23 Vet. App. 423 (2009) (the Thun criteria are to be interpreted as elements rather than steps).

Additionally, pursuant to Johnson v. McDonald, 762 F.3d 1365 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple service-connected disabilities in an exceptional circumstance where evaluation of the individual disabilities fails to capture the collective impact of all of the experienced symptoms.  Johnson, 762 F.3d at 1366.

During the September 2007 VA examination, the Veteran reported that his hearing loss and tinnitus cause difficulty hearing the telephone and live conversations, and stated that he had to request speakers to repeat themselves.

In November 2007, the Veteran received hearing aids through VA.  In June 2008, the Veteran's hearing aids were adjusted, and the Veteran reported that he was pleased with the sound quality following the adjustment.

At the June 2011 VA examination, the Veteran reported that his hearing loss causes poor social interactions and difficulty following instructions.  He stated that his hearing loss did not affect his usual daily activities.  The Veteran reported that he was not currently employed, but did not indicate that his unemployment was due to his hearing loss.  

In an August 2012 statement, the Veteran's representative conveyed the Veteran's reports regarding the functional difficulties caused by his hearing loss, including: difficulty hearing people around him, needing to increase the volume of the radio and television, creating tension with other people in the room, and tension with his wife causing a strain on their marriage.  The Veteran stated that he last worked in June 2009, but that his job had no effect on his hearing loss.  He reported that on one occasion he was unable to hear the safety beeper on the mail trucks when they were reversing, but that he never mentioned this to management or co-workers for fear of being terminated.  He also reported that his hearing loss has limited him to certain jobs, and that others around him often become irritated with his asking them to repeat themselves.

In September 2015, the Veteran submitted signed statements from his co-workers, averring that the Veteran drives their van to and from work every day.  They reported that they have to repeat themselves, touch him to get his attention, and that he can't hear other vehicles' horns.  The record also includes a statement from the Veteran's sister that the Veteran cannot hear her when she rides in his car, and often asks her to repeat herself, and a statement from the Veteran's son-in-law reporting communication difficulties.

The Board finds that the functional effects of the Veteran's hearing loss, including difficulty following instructions and poor social interactions, are contemplated by the schedular rating criteria because they describe consequences of decreased hearing ability.  The Board also observes that, during the period without functioning hearing aids, the effects of his hearing loss were described by the September 2007 VA examiner as difficulty hearing the telephone and live conversations, and requesting speakers to repeat themselves.  These effects are also contemplated by the schedular criteria because they are also consequences of decreased hearing ability.  Those criteria specifically provide for ratings based on all levels of hearing loss, and such symptoms and effects relate to diminished hearing acuity and speech recognition, which is generally the foundation of the schedular criteria.  

Moreover, in regards to the rating schedule, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Table VI were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85, 4.86 includes revisions, effective June 10, 1999, see 64 Fed. Reg. 25206 (May 11, 1999), that are instructive in this case.  In forming the revisions, VA sought the assistance of the Veterans' Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning that veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  These findings were considered in construction of the rating schedule.  Thus, the Board finds that functional impairment due to hearing loss is considered in the schedular criteria.  

Furthermore, the Veteran's tinnitus has been noted by the Veteran to be "constant," and its combined effects with his bilateral hearing loss disability are therefore presumed to have presented themselves during the audiological examinations.  Notably, the Veteran has not distinguished the effects of his tinnitus from the effects of his hearing loss.  Indeed, when explaining the effects of his tinnitus during the September 2007 VA examination, he reported that both conditions cause difficulty hearing the telephone and live conversations, and stated that he had to request speakers to repeat themselves.  Accordingly, the Board finds that the Veteran's difficulty in understanding speech and his need to have others repeat themselves has been considered in his schedular evaluations of tinnitus and bilateral hearing loss.  Additionally, the Veteran does not assert and the record does not reflect that the Veteran experiences additional symptoms resulting from the combined effects of his other service connected disabilities which are not contemplated by the respective schedular evaluations.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effects of multiple conditions.  Johnson, 762 F.3d at 1366.
On the other hand, to the extent that the reports of hearing loss causing tension and irritability represent an assertion that the Veteran's hearing loss causes social impairment, that symptom is not considered in the schedular criteria and is, therefore, an extra-schedular symptom.  Thus, it meets the first element of Thun.  However, the evidence of record does not show that there are other indicia of an exceptional disability picture.  Notably, while the Veteran reported during the June 2011 VA examination that he was not employed, he did not attribute this unemployment to his hearing loss, nor has he since alleged such.  Additionally, the co-worker statements provided in September 2015 show that the Veteran continues to be employed, and, other than the Veteran's bare assertion that his hearing loss has limited him to certain jobs, the record does not reflect that he has lost income, work time, or any hypothetical employment advancement opportunities.  The Board has also considered the Veteran's report that on one occasion he was unable to hear a safety buzzer, and his co-workers' statements that they have to repeat themselves while riding in the Veteran's van, but does not find those reports to be indicative of marked interference with employment.  Nor has the Veteran been frequently hospitalized due to his hearing loss, or presented any other indicia of an exceptional or unusual disability picture.  In short, the evidence of record does not reflect that the Veteran's disability picture "has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization," such that the second element of Thun is met.  Thun, 22 Vet. App. at 116.  Because the second Thun element is not met, a discussion of whether an extraschedular rating is in the interest of justice is unnecessary.  Id.  The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.  

To the extent that the Veteran's complaints of social impairment may be representative of a disability that has developed as a result of, or has been aggravated by, his service-connected bilateral hearing loss, the Veteran is advised that his statements do not meet the standards of a complete claim under 38 C.F.R.     § 3.150(a).  In this regard, the Board encourages the Veteran to file such a claim if he is interested in pursuing entitlement to service-connected benefits for social impairment secondary to his service-connected hearing loss and tinnitus.  See 38 C.F.R. § 3.155 (2015).

ORDER

Entitlement to an initial compensable rating for bilateral hearing loss on an extraschedular basis is denied. 



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


